UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-6970



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MAURICIO MACK GILL,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry Coke Morgan, Jr., District
Judge. (CR-98-54)


Submitted:   June 23, 2004                  Decided:   July 9, 2004


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Mauricio Mack Gill, Appellant Pro Se. Darryl J. Mitchell, OFFICE
OF THE UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Mauricio Mack Gill seeks to appeal the district court’s

order denying his motion to reopen the time to note an appeal from

the district court order denying his motion filed under 28 U.S.C.

§ 2255 (2000).    An appeal may not be taken from the final order in

a § 2255 proceeding unless a circuit justice or judge issues a

certificate of appealability.         28 U.S.C. § 2253(c)(1) (2000).          A

certificate of appealability is required to appeal the district

court’s order denying Gill’s post-judgment motion.               See Reid v.

Angelone, No. 03-6146, slip op. at 7 (4th Cir. May 19, 2004).                 A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                28 U.S.C. §

2253(c)(2)    (2000).      A   prisoner    satisfies   this      standard    by

demonstrating     that   reasonable    jurists     would   find    that     his

constitutional    claims   are   debatable   and    that   any    dispositive

procedural rulings by the district court are also debatable or

wrong.   See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).         We have independently reviewed the

record and conclude that Gill has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                   - 2 -
        DISMISSED




- 3 -